Case 3:20-bk-30290         Doc 97      Filed 12/04/20 Entered 12/04/20 12:40:18                  Desc Main
                                       Document     Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
In Re:
R.E.X., Inc.                                                                Case No. 3:20-bk-30290
                Debtor in Possession.                                       Chapter 11

         AGREED ORDER GRANTING IN PART AND DENYING IN PART DEBTOR’S
           APPLICATION TO EMPLOY STEVEN COOK AS SPECIAL COUNSEL

        On the 2nd day of December, 2020, the following parties appeared by telephone to be heard upon

the motion of the debtor to employ Steven Cook as Special Counsel to (1) collect delinquent rents from

commercial tenants and (2) to “investigate” the potential benefit of claims asserted by Rex Donahue, Sr.

and Barbara Donahue against MVB Bank, Inc. in an arbitration proceeding from which the debtor has

been dismissed as a defendant; and the Limited Objection thereto filed by United States Trustee (“UST”):

        Joseph W. Caldwell, Counsel for the debtor
        Shari Collias, Counsel for the UST
        Michelle Steele, Subchapter V Trustee

        After hearing argument from Counsel, the Court found that the debtor should be permitted to

employ Mr. Cook, but only for the purpose of collecting delinquent rents; the Court concurred with the

UST that it would not be proper at this time to allow the debtor to employ Mr. Cook to investigate the

potential benefit of claims asserted in a pending arbitration proceeding to which the debtor is not a party;

accordingly, having found that Mr. Cook is a disinterested party and the terms of representation to collect

delinquent rents from the debtor’s commercial tenants as set forth in the application is reasonable; it is

accordingly

        ORDERED the debtor’s application to employ Steven Cook as Special Counsel to collect

delinquent rents from its commercial tenants upon the terms set forth in the defendant’s application is

GRANTED; HOWEVER the debtor’s motion to employ Mr. Cook to investigate the potential benefit

of claims asserted against MVB Bank, Inc. by Rex Donahue, Sr. and Barbara Donahue in the pending

arbitration proceeding is DENIED.
Case 3:20-bk-30290      Doc 97    Filed 12/04/20 Entered 12/04/20 12:40:18   Desc Main
                                  Document     Page 2 of 2



Presented by:

/s/ Shari L. Collias
Shari L. Collias (WVSB #4997)
Trial Attorney, Office of U.S. Trustee
300 Virginia Street, East, Room 2025
Charleston, WV 25301
Shari.Collias@usdoj.gov



Inspected and Agreed to by:


_/s/Joseph W. Caldwell__________
Joseph W. Caldwell (WVSB #586)
Caldwell & Riffee, PLLC
P. O. Box 4427
Charleston, WV 25364
(304)925-2100
jcaldwell@caldwellandriffee.com
Counsel for the Debtor


_/s/Michelle Steele_____________
Michelle Steele
3818 MacCorkle Avenue SE
Charleston, WV 25304
(304)553-2294
Michellesteele4@hotmail.com
